Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
Claims 1-51, 54-58, 64-68, and 71 have been canceled and claims 59-63 and 74 have been withdrawn. Claims 52, 53, 69, 70, 72, and 73 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s arguments filed on 03/05/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections remained

Claims 52, 53, and 69 are rejected under 35 U.S.C. 103(a) as being unpatentable over Norton et al. (US 2009/0110749 A1) as evidenced by Antimicrobial resistance (https://www.who.int/news-room/q-a-detail/antimicrobial-resistance) in view of Matsuo et al. (US 8,168,245 B2). 
Norton et al. teach a stable, non-toxic electrolyzed saline solution with remarkable antimicrobial (including antibacterial according to “Antimicrobial resistance”) comprising hydrogen (H2) gas to be administrated to human orally, wherein hydrogen (H2) gas has the ability to attack infective microbes (entire reference, especially abstract, paragraph 2, 22, 23, 28, 29, and 36-38, and claims 3 and 4). 
Though Norton et al. do not expressly teach the properties of the antimicrobial agent providing a hydrogen-containing concentration of approximately 400 ppb when three grams of the antimicrobial agent being mixed with 20 milliliters of physiological saline in claim 69, as a result of the H2 being the same as claimed, the H2 would necessarily have the claimed properties, whether expressly recognized by Norton et al. or not. Please refer to MPEP 2112.01 II.
Norton et al. do not specify the H2 being absorbed on coral powder.
This deficiency is cured by Matsuo et al. who teach coral powder with H2 being adsorbed and retained in the micropores of coral powder as a supplementary food for H2 being gradually release and functioning in vivo (entire reference, especially abstract, the paragraph bridges column 2 and 3, and claim 1).
2 in the teachings taught by Norton et al. into coral powder. Coral powder being suitable for adsorbing and retaining H2 was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose for human consumption with the advantage of being convenient for shipping, storing, and consuming anywhere.

Response to Applicants’ arguments:
Applicants argue that H2 in electrolyzed saline solution would be boiled off and not retained within since the boiling point of H2 is -252.87 °C.
However, this argument is not deemed persuasive. Norton et al. teach dissolved H2 (paragraph 2, 28 and claim 3). The boiling point of H2 is -252.87 °C means H2 exist as gas at a T>-252.87 °C while gaseous H2 dissolves in water. The saturation concentration of H2 in conventional water is 1.6 mg/L according to “Concentration and solubility of H2” (https://www.molecularhydrogeninstitute.com/concentration-and-solubility-of-h2, 3rd paragraph), i.e., there is dissolved gaseous H2 in water.

Applicants argue that Norton et al. do not specify the amount of H2 while claim 69 recite H2 concentration of 400 ppb in 20 mL of physiological saline. 
However, this argument is not deemed persuasive. First of all, H2 concentration ([H2]) is not recited in claim 52 while claim 52 recites effective amount of antimicrobial 2 and thus the amount of H2 in the composition taught by Norton et al. reads on the claimed effective amount of antimicrobial agent comprising a H2.
Secondly, the recitation in claim 69 is: the antimicrobial agent provides a hydrogen-containing concentration of approximately 400 ppb when three grams of the antimicrobial agent is mixed with 20 mL of physiological saline, i.e., claim 69 does not recite the [H2] in the antimicrobial agent but rather a [H2] applicant think would be when 3 g of the antimicrobial agent is mixed with 20 mL of physiological saline (intended property) which is certainly limited by the saturation [H2] in water and the instant claim 69 also does not require the antimicrobial agent being administrated as 3 g of the antimicrobial agent mixed with 20 mL of physiological saline.

Applicants argue that Matsuo et al. do not teach a method for killing microorganism or suppressing its expansion.
However, this argument is not deemed persuasive. This is a 35 USC 103(a) rejection and not a 35 USC 102 rejection and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case Matsuo et al. is brought in to provide teachings of coral powder being suitable for adsorbing and retaining H2 for oral administration.

.

Claims 70, 72, and 73 are rejected under 35 U.S.C. 103(a) as being unpatentable over Norton et al. (US 2009/0110749 A1) and Matsuo et al. (US 8,168,245 B2) as evidenced by Antimicrobial resistance (https://www.who.int/news-room/q-a-detail/antimicrobial-resistance), as applied to claims 52, 53, 69, and 74, and further in view of Conceição et al. (Human sepsis-associated Escherichia coli (SEPEC) is able to adhere to and invade kidney epithelial cells in culture, Braz J Med Biol Res. 2012 May; 45(5): 417–424).
The teachings of Norton et al. are discussed above and applied in the same manner.
Norton et al. do not specify the bacteria including Escherichia coli.
This deficiency is cured by Conceição et al. who teach E. coli causes infections in human resulting in sepsis (entire reference, especially abstract).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Norton et al. and Conceição et al. to specify the infection to be treated taught by Norton et al. including E. coli. E. coli being a cause of infections in human resulting in sepsis and H2 having therapeutic effect on infection and sepsis in human and the delivery including drinking H2 containing water were well known to a person of ordinary skill in the art at the time of the invention. The 

Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the last argument in the above rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Claims 52, 53, 69, 70, 72, and 73 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hayashi et al. (JP 200628119 A) in view of Matsuo et al. (US 8,168,245 B2). 
Hayashi et al. teach hydrogen-rich drinking water containing plenty of hydrogen, converted from drinking water, having antibacterial action and exemplified reduction of Escherichia coli (gram-negative bacilli, killing and suppressing bacteria); wherein the hydrogen-rich water is administrated by drinking (entire reference, especially abstract, paragraph 1 and 14). 
Though Hayashi et al. do not expressly teach the properties of the antimicrobial agent providing a hydrogen-containing concentration of approximately 400 ppb when three grams of the antimicrobial agent being mixed with 20 milliliters of physiological saline in claim 69, as a result of the H2 being the same as claimed, the H2 would necessarily have the claimed properties, whether expressly recognized by Hayashi et al. or not. Please refer to MPEP 2112.01 II.
Hayashi et al. do not specify the H2 being absorbed on coral powder.
2 being adsorbed and retained in the micropores of coral powder as a supplementary food for H2 being gradually release and functioning in vivo (entire reference, especially abstract, the paragraph bridges column 2 and 3, and claim 1).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Hayashi et al. and Matsuo et al. to adsorb H2 in the teachings taught by Hayashi et al. into coral powder. Coral powder being suitable for adsorbing and retaining H2 was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose for human consumption with the advantage of being convenient for shipping, storing, and consuming anywhere.

Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the 1st–3rd arguments in the above 1st 103 rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG YU/
Primary Examiner, Art Unit 1612